t c memo united_states tax_court lester johnson and sherelle d brooks-johnson petitioners v commissioner of internal revenue respondent docket no filed date lester johnson and sherelle d brooks-johnson pro_se scott hargis for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge larry l nameroff pursuant to sec_7443a and rule sec_180 sec_181 sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge nameroff special_trial_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction on the ground that petitioners failed to file their petition within the time period prescribed by sec_6213 background by notice_of_deficiency dated date respondent determined a deficiency in petitioners' federal_income_tax the notice_of_deficiency was sent by certified mail to petitioners pincite scenic ridge drive chino hills ca the scenic ridge address the 90th day after the mailing of the deficiency_notice was sunday date accordingly pursuant to sec_7502 a petition to this court would be deemed timely if filed on or before monday date which was not a holiday in the district of columbia subsequently on date respondent sent petitioners a notice_of_deficiency for wherein respondent determined a unless otherwise noted all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure the record does not contain a copy of the notice_of_deficiency but a billing notice dated date reflects a balance due on an assessment of dollar_figure of income_tax before interest and penalties deficiency in income_tax of dollar_figure and a sec_6662 penalty of dollar_figure this notice was sent to p o box diamond bar ca the diamond bar address a letter from l johnson with a copy of the notice_of_deficiency attached thereto requesting rules for filing a petition and a petition form was received by the court on date and filed as a petition the court ordered petitioners to file a proper amended petition on or before date and to pay the dollar_figure filing fee the amended petition was timely filed and sought to place in dispute as well as the amended petition contained the following statements regarding the notice_of_deficiency never received the ‘notice of deficiency’ for we were told about it on date that we had until we never received the ‘statutory notice_of_deficiency ’ we were told via the attached letter dated date that we had weeks to file with the tax_court please note that notices were sent to an address where we had not lived in almost years a letter attached to the amended petition was addressed to lester johnson at the scenic ridge address and stated that it was in response to your recent inquiry regarding the statutory_notice_of_deficiency which was issued on that letter further inasmuch as the original petition was filed more than days after the mailing of the notice_of_deficiency we need not consider whether the original petition sought as did the amended petition to place in dispute as well as cf 66_tc_105 contained a check next to a paragraph thanking the addressee for information sent and advising that the case would be returned to the examination group for evaluation the letter further advised that the last day for filing a petition i sec_12 on date lester johnson met with rebecca piper a representative of respondent’s examination group to discuss the audit of the tax_year according to ms piper that meeting had been prearranged as a consequence of a contact by mr johnson for audit_reconsideration during that meeting mr johnson submitted some canceled checks to substantiate certain deductions taken in the evidence submitted at that time was insufficient however to warrant any change in the prior determination mr johnson was again advised of the due_date for filing of the petition on or about date petitioner lester johnson submitted to respondent’s fresno service_center the service_center a form_4361 application_for exemption from self- employment_tax for use by ministers members of religious orders and christian science practitioners the form_4361 showed the applicant’s address a sec_3233 grand avenue ste n347 chino hills ca the grand avenue address on date the director of the service_center responded to mr johnson at the grand avenue address denying the application and returning the original form sometime before date petitioners submitted to the service_center a form_8821 tax_information_authorization regarding taxable years through the form listed petitioners' address as the grand avenue address by letter dated date that form was returned to petitioners because it did not properly contain both petitioners’ signatures and signature dates petitioner sherelle d brooks-johnson ms brooks-johnson testified at the hearing in this matter while mr johnson was present in the courtroom and was invited by the court to testify he declined ms brooks-johnson stated that petitioners had lived at the scenic ridge address until date at which time they moved to the grand avenue address the diamond bar address was a second address that they used for business she further stated that the audit of the return was ongoing at that time and that she had given her new address to the examining agent examination of the return was conducted by a different agent but ms brooks-johnson stated that both agents were aware of the two audits neither of those agents was called as a witness the record is not clear as to whether or when such notice of change_of address was given to the agent examining and petitioners did not have any correspondence from him or her before date when petitioners’ federal_income_tax return was prepared and timely filed the address shown on that return was the scenic ridge address at the time of the mailing of the notice_of_deficiency respondent’s computer records reflected the scenic ridge address as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 90-day period prescribed in sec_6213 petitioners filed an objection to respondent's motion to dismiss alleging that respondent failed to mail the original deficiency_notice by registered or certified mail to their last_known_address discussion this court's jurisdiction to redetermine a deficiency depends upon the timely issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 it is clear that the petition and amended petition were filed more than days after the mailing of the notice_of_deficiency consequently we must dismiss that year for lack of jurisdiction however we first determine whether respondent issued a valid notice_of_deficiency sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effectuate delivery of the notice after it is mailed monge v commissioner supra pincite neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer's last_known_address we have defined it as the taxpayer's last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such a period 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir stated otherwise it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent weinroth v commissioner supra the relevant focus is thus on the commissioner's knowledge rather than on what in fact may have been the taxpayer's actual address in use 78_tc_215 citing alta sierra vista inc v commissioner supra in 91_tc_1019 we held that a taxpayer's last_known_address is the address shown on his most recent return absent clear and concise notice of a change_of address monge v commissioner supra pincite however once the commissioner has become aware of a change in address he must use reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address whether the commissioner has properly discharged this obligation is a question of fact weinroth v commissioner supra pincite alta sierra vista inc v commissioner supra pincite a validly executed power_of_attorney may suffice to render an attorney's address the taxpayer's last_known_address if it directs that all original notices and written communications be sent to the taxpayer at the attorney's address see d'an263_f2d_904 d c cir 72_tc_21 59_tc_818 in our opinion respondent properly mailed the notice_of_deficiency to petitioners’ last_known_address first the scenic ridge address was the one appearing on petitioners’ most recently filed return respondent’s computer records did not show a different address secondly notwithstanding petitioners’ allegation that they did not receive a copy of the notice_of_deficiency mr johnson apparently arranged for a conference to reconsider the audit findings for and brought relevant information with him mr johnson was afforded the opportunity to testify and explain this anomaly but he declined we are entitled to consider that his testimony would not have been favorable to petitioners’ position 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir petitioners were advised several times that the period for timely filing a petition expired on date and they had ample time to do so petitioners contend that their submission of forms and was sufficient to notify respondent of their new address from this record we cannot conclude that petitioners gave clear and concise notice of a new address both of those forms were returned to mr johnson and there is no evidence that the mere receipt of either of these forms by the service_center causes a change to be made to respondent’s computer records in there is no indication that petitioners filed a return or that such a return if filed reflected any different address particular the form_8821 was not a validly executed power_of_attorney and therefore did not constitute a notification of change_of address for petitioners moreover other than ms brooks-johnson’s testimony there is no evidence that she or mr johnson notified an examining revenue_agent of their new address before date we are not required to accept a taxpayer’s self-serving undocumented testimony 338_f2d_602 9th cir affg 41_tc_593 and under the circumstances presented here we do not in sum we hold that the notice_of_deficiency was mailed to petitioners’ last_known_address and the petition and or amended petition insofar as it purports to place in dispute that year is untimely accordingly we shall grant respondent's motion to dismiss this case for lack of jurisdiction in order to give effect to the foregoing an order will be issued granting respondent's motion to dismiss for lack of jurisdiction
